Citation Nr: 1232155	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for cervical and lumbar radiculopathy.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1979 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in April 2012 for due process reasons.

The issue of service connection for cervical and lumbar radiculopathy on de novo review is being REMANDED to the VARO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  A final December 2004 Board decision (upheld by a December 2006 ruling on a Motion alleging clear and unmistakable error (CUE) in that decision) declined to reopen a claim of service connection for cervical and lumbar radiculopathy (which had been previously denied essentially on the basis that any such disability was unrelated to the Veteran's service).

2.  Evidence received since the December 2004 Board decision includes a May 2012 medical statement from Dr. U. A. Dar that shows a diagnosis of cervical disease and lumbar disc disease and includes a medical opinion that the Veteran has had disc injury and illness for at least the last 30 years (dating back to his time in service); relates to an unestablished fact necessary to substantiate the claim of service connection for cervical and lumbar radiculopathy; and raises a reasonable possibility of substantiating such claim.






CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for cervical and lumbar radiculopathy may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) outlined the notice that was required in claims to reopen.  Inasmuch as this decision reopens the underlying claim, there is no reason to belabor the impact of the VCAA on that matter, as any notice omission is harmless.

II.  General Legal Considerations

The Board notes all of the evidence in the Veteran's paper claims file and in his Virtual VA record (VA's electronic records database), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.




III. New and Material Evidence Claim: Factual Background and Analysis

Historically, the Veteran's claim of service connection for cervical and lumbar radiculopathy was originally denied by a rating decision in July 1984, essentially on the basis that such disabilities were not shown in (and were unrelated to) his service.  He did not appeal that decision, and it became final.  An unappealed April 1987, rating decision denied the Veteran's attempt to reopen the claim.  A February 1998 Board decision denied a subsequent attempt to reopen the claim.  An unappealed December 2004 Board decision denied yet another attempt to reopen the claim; and a December 2006 Board Ruling on a Motion alleging clear and unmistakable error in that decision upheld the denial.  The December 2004 Board decision is the last final decision in the matter of service connection for cervical and lumbar radiculopathy.  See 38 U.S.C.A. § 7104.  

The current appeal arises from the Veteran's most recent attempt (in May 2007) to reopen the claim, which was denied by the November 2008 rating decision on appeal.  

Generally, a Board decision or RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2004 Board decision included the Veteran's STRs which show that the Veteran was in an accident where a Jeep overturned in July 1981 and complained of back and neck pain; that he was in a second motor vehicle accident in 1982 and thereafter complained of back and neck pain; and that a May 1983 Physical Evaluation Board report diagnosed psychogenic pain disorder.  The evidence at that time also included post-service treatment records showing complaints of back and neck pain in 1983 and 1984 without evidence of radiculopathy, and an August 1997 VA neurological examination which found degenerative disc disease of the lumbar and cervical spine due to the aging process but unrelated to the 1981 in-service motor vehicle accident.

Evidence received since the December 2004 Board decision includes a May 14, 2012 written opinion by Dr. U. A. Dar (who treats the Veteran for back pain).  Dr. Dar's statement was submitted directly to the Board without a waiver of initial review by the AOJ.  38 C.F.R. § 20.1304.  However, given that the claim is being reopened herein and that the underlying service connection claim is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding with appellate review.

Dr. Dar stated that he had reviewed medical records "dating back to March 10, 1982 [in-service treatment for] acute lumbosacral sprain and neuromotor skeletal reaction."  Dr. Dar noted MRI scans in 2004 showed disc herniations in the cervical and lumbar spine.  Dr. Dar concluded:

Based on the above medical profile review of the records, I can make a definite comment that the patient suffers from chronic pain syndrome, cervicalgia, cervical disease, lumbar discogenic pain and lumbar disc disease with failed back surgery syndrome as the working diagnosis.  My medical opinion is that the patient will continue to have chronic back pain and will necessitate periodic injections, physical therapy and medication management.  As far as the review of the records dating back to 1982, I can certainly determine that the patient has had disc injury and illness since at least the last 30 years.  The earliest record I find from his service time is February 1982 when he was admitted with low back pain to the military hospital.

As the Veteran's claim has been previously denied, in part, because there was no cervical or lumbar disorder that began in service, the additional evidence received addresses the basis for the prior denials, raises a reasonable possibility of substantiating the claim, and is new and material.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for cervical and lumbar radiculopathy may be reopened.


ORDER

The appeal to reopen a claim of service connection for cervical and lumbar radiculopathy is granted.


REMAND

As the claim of service connection for cervical and lumbar radiculopathy is reopened, the analysis proceeds to de novo review of such claim.  

It appears that the Veteran receives ongoing VA cervical and lumbar treatment.  Because outstanding records of such treatment may bear on the matter at hand (and because VA treatment records are considered of record), development to update the records associated with the claims file is necessary.  Furthermore, a VA examination is necessary to determine whether there is a nexus between his service and his cervical and lumbar spine disability.  

Accordingly, the case is REMANDED for the following:

1. Any (and all) VA treatment records (specifically including those generated at the San Antonio, Texas, Frank M. Tejeda VA Outpatient Clinic since October 2007) should be secured and associated with the record.

2. After obtaining any necessary authorization(s) from the Veteran, all relevant private treatment records not already associated with the record should be secured and associated with the record.

3. Thereafter, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his cervical and lumbar spine disabilities.  The Veteran's claims files, including the May 2012 opinion of Dr. Dar, must be reviewed by examiner in conjunction with the examination.  The examiner should identify each lumbar or cervical disorder found/shown by the record and as to each diagnosis provide a medical opinion responding to the following:  Is it at least as likely as not (a 50% or better probability) that the diagnosed lumbar or cervical spine disorder is related to the Veteran's service?  The examiner must explain the rationale for all opinions and conclusions with reference to evidence in the record and particularly Dr. Dar's May 2012 opinion.

4. The RO should then readjudicate the Veteran's claim de novo.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the claims files are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


